       Case 5:20-cv-00737-PRW Document 27 Filed 04/01/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF OKLAHOMA


  ALESIA TORRES                                   )
          Plaintiff,                              )
                                                  )
  v.                                              )Case No. 5:20-cv-00737-PRW
                                                  )
  ACCOUNT RESOLUTION SERVICES                     )
         Defendant.                               )
                                                  )
                                                  )


                        WITNESS AND EXHIBIT LIST

       Plaintiff intends to offer the following exhibits at trial.

                              Plaintiff’s Exhibits

1. Audio Recording of Torres Dispute to Account Resolution Services
2. 2020 Certificate of Creditable Coverage
3. June 2020 ARS Credit Accounts
4. May 2020 ARS Credit Accounts
5. All subpoenaed documents produced by Experian Information Solutions,
   LLC.
6. All subpoenaed documents produced by Trans Union, LLC.
7. All subpoenaed documents produced by Equifax Information Services,
   LLC.
8. All subpoenaed documents produced by Experian Information Solutions,
   LLC.
9. All documents produced by Defendant.
10. Defendant’s responses to Interrogatories and Admissions.
       Case 5:20-cv-00737-PRW Document 27 Filed 04/01/21 Page 2 of 3




11. All exhibits listed by Defendant and not objected to by Plaintiff.
12. Any exhibits needed for impeachment or rebuttal purposes.
                              Plaintiff Witnesses
   1. Plaintiff Alesia Torres
      c/o Jeffrey A. Wilson
      JW Law Firm
      780 Morosgo Dr. NE # 14893
      Atlanta, GA 30324
      Phone: (832) 422-6362

      Subject(s): Plaintiff Alesia Torres (“Plaintiff”) has knowledge of the
      allegations and claimed damages set forth in the Complaint

   2. Corporate representative(s) of Account Resolution Services
      c/o Thompson, Coe, Cousins & Irons, L.L.P.     Plaza of the Americas
      700 N. Pearl Street, 25th Floor
      Dallas, Texas 75201
      (214) 871-8200

      Subject(s): Defendant has knowledge regarding Plaintiff’s account and
      activity taken in relation to Plaintiff’s account relevant to Plaintiff’s
      claims and allegations.

   3. All parties and their representatives and/or any other witness identified
      by any other party in this action.

                                     Respectfully submitted:


                                     JW Law Firm, PLLC
                                     780 Morosgo Dr NE #14893
                                     Atlanta, GA 30324
                                     Phone: (832) 422-6362
                                     Fax: (888) 248-8087
                                     jeff@jwcreditlawyers.com




                                     By:
                                            JEFFREY A. WILSON

                                        2
       Case 5:20-cv-00737-PRW Document 27 Filed 04/01/21 Page 3 of 3




                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document

was duly furnished to all counsel of record in accordance with the Rules of Civil

Procedure on Thursday, April 1, 2021.




                                     /s/ Jeffrey A. Wilson_______
                                     JEFFREY A. WILSON




                                        3
